Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 04, 2018

The Court of Appeals hereby passes the following order:

A18A0935. DAVID UKIEL HAMILTON v. MARLYNE ANNA-MAE
    HAMILTON-PEART.

      David Ukiel Hamilton and Marlyne Anna-Mae Hamilton-Peart were divorced
in 2015. In October 2016, Hamilton-Peart initiated this action by filing a motion for
an order holding Hamilton in contempt for his failure to pay alimony and marital
debts pursuant to the terms of the parties’ divorce decree. Following a hearing, the
trial court granted the contempt motion. Hamilton then filed this direct appeal. We,
however, lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree, and does not involve child custody, the case is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate
of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters must
be initiated by filing an application for discretionary review. See OCGA § 5-6-35 (a)
(2), (b); accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal
in a domestic relations case in which custody is not at issue must be brought by
discretionary application). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
      Hamilton’s failure to follow the discretionary review procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See id.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/04/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.